Citation Nr: 1501527	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Togus, Main, (on behalf of the RO in Indianapolis, Indiana) Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing at the RO before a Decision Review Officer was conducted in December 2012.  In October 2014, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Written transcripts of the hearings have been prepared and incorporated into the evidence of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  A left ear hearing loss was demonstrated at entrance into service.  

2.  The preexisting left hearing loss disability did not increase in severity during the Veteran's active duty service.  

3.  Tinnitus has been attributed to hearing loss, which is not a service-connected disability; moreover, tinnitus has not been shown to have been incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by military service and sensorineural hearing loss may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).  

2.  Tinnitus was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, February 2010 and March 2010 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the February 2010 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  A memorandum in the claims file reflects that records dated in 1974 from the Cincinnati, Ohio, VA medical facility are unavailable.  The Veteran alleges that he underwent a hearing test during that year.  Clearly, with a formal finding of unavailability of such records, additional attempts to obtain such documents would serve no useful purpose.  Thus, at this time, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical audiology examinations in April 2010 and January 2013, which, as detailed below, include opinions that address the etiology of the Veteran's left ear hearing loss and tinnitus.  The VA audiologist examiner was the same for both examinations, and the Veteran has expressed that another examination should be conducted by someone who has not examined him before.  To that end, however, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner's opinions on evaluations in 2010 and 2013 were based upon reviews of the claims file and examinations of the Veteran.  Adequate rationale was provided for her medical conclusions and further evaluation is unnecessary.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection

Service connection is warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014).  To establish compensation for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2014).

In addition, where an organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of qualifying military service, that disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby, supra.  

A preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).  Aggravation may not be conceded unless the preexisting condition increased in severity during service.  38 C.F.R. § 3.306(b) (2014).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2014).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Background

At the August 1971 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
45
40
35
30
45

The report does not include a diagnosis of left ear hearing loss or tinnitus.  Additional STRs are negative for report of, treatment for, or diagnosis of left ear hearing loss or tinnitus, but at time of separation from service, the Veteran noted that he did not know if he had a hearing loss.  On the authorized audiological evaluation in May 1974, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
40
40
15
0
20

A left ear hearing loss and/or tinnitus was again not reported.  

The Veteran has alleged that he was treated at a Cincinnati, Ohio, VA medical center in the immediate years after service for his hearing complaints.  Review of the record reflects a VA Memorandum dated in September 2012 which attests that a formal finding of unavailability of VA records for the period from June 1, 1974, to Octrober 1, 1974, has been made.  

Additional post service medical records are dated from 1991 to the present day.  In 1991, the Veteran underwent a left ear exploratory tympanotomy.  A conductive hearing loss secondary to a congenital anomaly was the postoperative diagnosis.  A private physician noted in May 1991 that the Veteran presented with a conductive left ear hearing loss, and that he underwent the surgery reported above in April 1991.  At that time, it was discovered that the cause of the conductive hearing loss was a congenital deformity that was not amenable to surgical correction.  He further noted that the Veteran could be helped with a hearing aid.  

Private audiometric tests in 1999 reflect that the Veteran's left ear hearing loss continued.  Private records in 2006 show that his medical history includes some decreased hearing acuity.  

On VA audiological evaluation in April 2010, the audiologist noted that the claims file was reviewed.  The Veteran said that his left ear hearing loss had been gradual since acoustic exposure during service.  Post service surgery had been unsuccessful, and it was noted that the record showed that he had a congenital abnormality in the left ear.  He also complained of constant tinnitus which had started about 5-6 years earlier.  

Upon audiometric examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
50
LEFT
55
60
45
45
65

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnosis was moderately-severe to moderate to moderately-severe mixed hearing loss in the left ear.

The audiologist noted that the Veteran now had bilateral hearing loss.  As to the Veteran' left ear hearing loss and/or tinnitus, she noted that these conditions were less likely as not caused by the result of noise exposure from small arms fire during military service.  Rather, they were more likely due to the natural progression of his preexisting left ear hearing loss.  For rationale, she noted that there had been no significant change in the Veteran's hearing when tested at enlistment and at discharge.  Moreover, tinnitus was not reported until 5-6 years before this examination.  

At a December 2012 hearing, the Veteran testified in support of his claims.  He again described inservice noise exposure, further detailing that such exposure included grenade simulators, tank firings, and the noise from M16s.  The Veteran said that he had little noise exposure after service.  His primary contention was that his preexisting left ear hearing loss was worsened during service due to inservice noise exposure.  

Additional VA examination was requested and conducted in January 2013.  The same VA audiologist who conducted the 2010 evaluation reviewed the claims file and the Veteran again.  Examination reflected left ear mixed hearing loss.  The VA audiologist noted that she continued to support her opinion from previous examination in 2010.  The left ear hearing loss preexisted service and was not aggravated beyond natural progression therein.  For rationale, she noted that his enlistment examination showed left ear hearing loss, and that upon separation examination, there had actually been some improvement upon audiometric testing.  Thus, there was no aggravation of his preexisting left ear hearing loss.  

As to the Veteran's tinnitus, the audiologist noted that the Veteran said that this condition initially was incurred after exposure to the noise from a grenade simulator.  Specifically, he said that his ears rang for a few days following this incident.  Afterward, the condition was intermittent but became constant around 2002.  The examiner opined that this condition was unrelated to military service, but was instead related to his preexisting hearing loss.  

The Veteran provided further testimony in support of his claims upon video conference hearing in October 2014.  He reiterated that he entered service with a left ear hearing loss and that inservice noise exposure worsened this preexisting condition and caused him to develop tinnitus also.  He argued that additional VA examination should be conducted, pointing out that the same VA examiner conducted both audiometric tests performed (in 2010 and 2013).  He also felt that he should not be punished because post service VA medical records from 1974 were unavailable.  

The Veteran submitted a private audiometric report from June 2014 which shows moderate to profound hearing loss in the left ear.  Mild to severe hearing loss in the right ear was also shown.  Bilateral tinnitus was reported.  

Analysis

As to the claim for service connection for left ear hearing loss, after having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for such.  As reported above, the Veteran underwent a physical examination in August 1971, which showed that he had left ear hearing impairment at that time that met the criteria for hearing loss under 38 C.F.R. § 3.385 (2014).  Because left ear hearing loss was found at entry, the presumption of soundness does not apply to that disability, and the issue before the Board is whether hearing loss was permanently aggravated during service.  

It is noted that additional audiometric testing conducted at time of separation also showed left ear hearing loss.  And, as noted above, private and VA records reflect that post service records reflect left ear problems in 1991 as a result of a congenital deformity.  Surgery in 1991 did not help with left ear acuity.  Also, as noted above, the record includes 2010 and 2013 audiometric opinion that there was no aggravation of the preexisting left ear hearing loss during service and that tinnitus was unrelated to service noise exposure.  

The Board finds that the evidence establishes that there was no aggravation of the preexisting left ear hearing loss disability during service.  The audiological examination conducted in 1974 reflected slightly better results than upon service entrance (as noted by the VA examiner in 2010), but the Board does note that it still met the criteria of 38 C.F.R. § 3.385 (2014).  The VA audiologist opined, however, in 2010 and 2013 that no aggravation of the preexisting left ear hearing disability was demonstrated during service.  The Board agrees as audiometric testing at separation actually reflected slight improvement in hearing acuity.  Therefore, the Board finds that the left ear hearing loss shown at service discharge did not show a worsening of the disability.  Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by 38 C.F.R. § 3.306 (2014) applies only if there is an increase during service).  Thus, the presumption of aggravation does not attach because the evidence does not show any increase in disability during service.  

Although claimed that a VA hearing test was accomplished in 1974 at the Cincinnati, Ohio, VA medical center, those records are unavailable.  The Board points out that even if such testing was available for review, it is highly unlikely that such would be beneficial to the Veteran's claim.  It was already known that he had a left ear hearing loss as indicated by additional contemporaneous examinations, and as reported above, his 1974 test results showed slight improvement over his test from 1971.  There is no reason to think that additional testing in 1974 would have shown significant decrease in left ear hearing acuity, particularly when there is no other report of left ear problems until 1991.  A basis for presumptive aggravation of sensorineural hearing loss is not established.

When the Veteran was noted to have conductive left ear hearing loss in 1991, he did not attribute such to his inservice noise exposure.  Moreover, the private examiner noted that this condition was due to a congenital abnormality.  Additional testing in 1999 and thereafter reflects continued left ear hearing loss and report of tinnitus in 2010.  However, the VA audiologist, who reviewed the claims file and examined the Veteran, on two occasions, opined that there was no worsening of the preexisting left ear loss shown during service and that tinnitus was related to this hearing loss and not of service origin.  The Board finds that any worsening of the Veteran's left hearing acuity in the years from 1991 and thereafter is too remote to support a finding of aggravation during service.  Regardless, the testing done in service shows that the left ear hearing loss did not worsen during service.  Moreover, a VA audiologist has determined that any progression of the left ear hearing loss was unrelated to service.  There is no competent evidence to refute that finding.  

As to the claim for service connection for tinnitus, after having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is also against a finding that tinnitus had its onset in service or is otherwise due to service.  As reported above, a VA medical professional has attributed tinnitus to the Veteran's hearing loss, which is a disability that is not service connected.  While the Veteran has alleged having tinnitus in service for a period of time, he has not alleged or established that he developed chronic tinnitus from inservice noise exposure to the present time.  Regardless, even if he made such an allegation, a medical professional has attributed the tinnitus to hearing loss, which existed prior to service and was not aggravated in service.  Thus, tinnitus has been attributed to a non-service-connected disability, and, more importantly, has not been attributed by any competent medical evidence to service.  

The Board acknowledges the Veteran's assertions that he was exposed to excessive noise in service, which he claims caused worsening of his preexisting left ear hearing loss and resulted in bilateral tinnitus.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau, supra.  Nevertheless, relating noise exposure in service to a current hearing loss disability and tinnitus, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinions of the VA examiner to be more persuasive than the Veteran's lay opinion as to the cause of his current disabilities.  

The Board finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  Therefore, as the preponderance of the evidence is against the claims, on the basis of the above analysis, and after consideration of all the evidence, service connection for left ear hearing loss and bilateral tinnitus is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for left ear hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


